
	
		I
		111th CONGRESS
		2d Session
		H. R. 4509
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Schrader (for
			 himself, Mr. Davis of Tennessee, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To reauthorize the national small business tree planting
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Environmental
			 Stewardship Assistance Act of 2010.
		2.Reauthorization
			 of the national small business tree planting program
			(a)Authorization of
			 appropriationsSection 24(e)
			 of the Small Business Act (15 U.S.C. 651(e)) is amended—
				(1)by striking
			 year 1991 and and inserting year 1991,;
				(2)by inserting after
			 through 1997, the following: and $50,000,000 for each of
			 fiscal years 2011 through 2015,; and
				(3)by adding at the
			 end the following: Not more than 20 percent of such sums each fiscal
			 year may be used by the Administrator for administrative costs relating to this
			 section..
				(b)Rules and
			 regulationsSection 24(f) of the Small Business Act (15 U.S.C.
			 651(f)) is amended by striking date of enactment of this section
			 each place it appears and inserting date of enactment of the Small
			 Business Environmental Stewardship Assistance Act of 2010.
			(c)Annual report to
			 President and CongressSection 24(h) of the Small Business Act
			 (15 U.S.C. 651(h)) is amended by striking The Administrator shall submit
			 annually and inserting Not later than one year after the date of
			 enactment of the Small Business Environmental Stewardship Assistance Act of
			 2010 and annually thereafter, the Administrator shall submit.
			
